 



Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
     This Second Amendment (“Amendment”) is made as of the 9th day of February,
2007 by and between Tufco, L.P. (“Borrower”), Tufco Technologies, Inc.
(“Parent”), Associated Bank Green Bay, NA, U.S. Bank, NA and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA) (collectively the “Banks”) with
JPMorgan Chase Bank, N.A. serving individually as a Bank and as Agent for itself
and the other Banks.
RECITALS
     The parties entered into a Credit Agreement dated as of May 20, 2004, as
amended, (“Credit agreement”).
     The parties desire to amend the Credit Agreement as set forth herein.
     NOW, THEREFORE, the parties hereto agree as follows:

  1.   Capitalized terms not defined herein shall have the meaning ascribed in
the Credit Agreement.     2.   In Article 1, Section 1.1 of the Credit Agreement
the meaning of “Multibank Revolving Commitments” is changed to read as follows:
        “Multibank Revolving Commitments” means the commitments by the Banks to
the Borrower with respect to the Multibank Revolving Commitments described in
Section 2.1 of this Agreement in the aggregate principal amount of Fourteen
Million Dollars ($14,000,000) at any one time outstanding up to but not
exceeding the proportionate amounts set forth opposite the name of each Bank on
the signature pages hereto under the heading “Revolving Commitments” or in the
most recent Assignment and Acceptance executed by such Bank, as the same may be
reduced or terminated pursuant to Section 2.6 or Section 13.2”     3.   This
Amendment is a modification only and not a novation.     4.   Except for the
above stated amendment, the Credit Agreement shall be and remain in full force
and effect with the changes herein deemed to be incorporated therein. This
Amendment is to be considered attached to the Credit Agreement and made a part
thereof.

 



--------------------------------------------------------------------------------



 



  5.   The parties acknowledge and agree that this Amendment is limited to the
terms above stated and shall not be construed as an amendment of any other terms
or provisions of the Credit Agreement. The parties hereby specifically ratify
and affirm the terms and provisions of the Credit Agreement except as herein
changed. This Amendment shall not establish a course of dealing or be construed
as evidence of any willingness on the Banks’ part to grant other or future
amendments, should any be requested.     6.   The Borrower agrees to pay all
fees and out of pocket disbursements incurred by the Banks in connection with
this Amendment.

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the day
and year first above written.

                  BORROWER AND PARENT:
 
                TUFCO, L.P.
 
                By:   Tufco, LLC, its         Managing General Partner
 
           
 
          By: Tufco Technologies, Inc.

 
          Its Sole Managing Member
 
           
 
          By: /s/ Michael B. Wheeler
 
          Michael B. Wheeler
 
          Authorized Officer for the
 
          Managing Member
 
                TUFCO TECHNOLOGIES, INC.
 
                By: /s/ Michael B. Wheeler     Michael B. Wheeler
    Chief Financial Officer, Vice President
    and Secretary

2



--------------------------------------------------------------------------------



 



AGENT:

Revolving Commitments:   JPMORGAN CHASE BANK, N.A., individually
as a Bank and as the Agent

$4,666,667 — Multibank Revolving Commitment
$1,000,000 — Bank One Individual Revolving Commitment

                  By:   /s/ Mark J. Fischer       Mark J. Fischer, Vice
President             

Revolving Commitment:   BANK: ASSOCIATED BANK GREEN BAY, NA

$3,888,890 — Multibank Revolving Commitment

                  By:   /s/ Stephen E. Pasowicz       Printed Name:  Stephen E.
Pasowicz      Title:  Vice President     

Revolving Commitment:   BANK: U.S. BANK, NA

$5,444,443 — Multibank Revolving Commitment

                  By:   /s/ Paul M. Hultgren       Paul M. Hultgren, Vice
President             

3



--------------------------------------------------------------------------------



 



     The undersigned Guarantors consent to the foregoing Amendment and
acknowledge the continuing validity and enforceability of the Guaranties.

            GUARANTORS:


TUFCO TECHNOLOGIES, INC.
      By:   /s/ Michael B. Wheeler       Michael B. Wheeler      Chief Financial
Officer, Vice President and Secretary        TUFCO LLC


By: Tufco Technologies, Inc.
Its Sole Member
      By:   /s/ Michael B. Wheeler       Michael B. Wheeler     Authorized
Officer of the Managing Member        HAMCO MANUFACTURING AND DISTRIBUTING LLC
      By:   /s/ Michael B. Wheeler       Michael B. Wheeler      Executive Vice
President and CFO     

4